Citation Nr: 1742440	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.

2.  Entitlement to a rating higher than 0 percent for left hand frostbite residuals.

3.  Entitlement to a rating higher than 0 percent for right hand frostbite residuals.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2015 and April 2017 rating decisions rendered for the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

Concerning the issue of entitlement to a psychiatric disability, in May 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Concerning the claim for service connection for a psychiatric disability, the Veteran attended a VA psychiatric examination in November 2016.  The examiner indicated that the Veteran had never been diagnosed with a mental disorder, and he did not currently have any psychopathology.  The examiner opined that the Veteran did not have a diagnosis of a mental disability.   

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As argued by the Veteran's attorney, an April 2017 VA treatment record contains a diagnosis of anxiety.  Additionally, the Veteran stated at the May 2017 hearing that service-connected frostbite residuals of all four extremities caused him anxiety and depression.

Since the Veteran has received a diagnosis of a psychiatric disability subsequent to the most recent VA examination, and since he has given a new theory of entitlement to service connection for a psychiatric disability, the Board finds that the Veteran should be scheduled for a VA psychiatric examination to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability, to include those psychiatric diagnoses made most recently during the course of the appeal, is related to an in-service event or is otherwise attributable to active service or service-connected disabilities.

Additionally, in June 2017, the Veteran filed a timely notice of disagreement with the April 2017 rating decision that granted service connection for frostbite residuals of the left and right hands.  The Veteran disagreed with the initially assigned 0 percent rating for each hand.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must remand for the issuance of a statement of the case on these issues.

The Board also notes that in conjunction with the June 2017 notice of disagreement, the Veteran's representative requested a hearing before the Decision Review Officer at the RO.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a hearing with the Decision Review Officer as requested in June 2017.

2.  Issue a statement of the case addressing the issues of entitlement to a rating higher than 0 percent for frostbite residuals of the left hand and entitlement to a rating higher than 0 percent for frostbite residuals of the right hand.  Notify the Veteran of his appeal rights and that a timely substantive appeal must be received in order to perfect an appeal to the Board.  If a timely substantive appeal is received, return those claims to the Board.

3.  With any necessary authorization from the Veteran, obtain any outstanding treatment records that are not of record.  All attempts to locate records must be documented in the claims file.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any psychiatric disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability, to include anxiety diagnosed in April 2017, had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability, to include anxiety diagnosed in April 2017, was caused by service-connected frostbite residuals of all four extremities, hearing loss, and tinnitus.  The examiner should further express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability, to include anxiety diagnosed in April 2017, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected frostbite residuals of all four extremities, hearing loss, and tinnitus.  The examiner is specifically requested to address the Veteran's contention that his service-connected frostbite residuals of all four extremities, hearing loss, and tinnitus have caused anxiety and depression.  If no current psychiatric disability is found, the examiner is asked to consider the VA treatment records, which indicate that the Veteran received a diagnosis of anxiety in April 2017.  The examiner is requested to provide the opinions regarding the diagnoses given in the VA outpatient records.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

